Citation Nr: 0325423	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-06 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for squamous cell 
carcinoma, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for status post removal 
of enlarged lymph node, left axilla.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  His service personnel records reflect that 
he had active service in the Republic of Vietnam from March 
1967 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions which, in pertinent 
part, denied service connection for bilateral hearing loss, 
squamous cell carcinoma, claimed as due to herbicide exposure 
and status post removal of enlarged lymph nodes of the left 
axilla.  

A videoconference hearing on the issue of service connection 
for squamous cell carcinoma was held in April 2003, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  



REMAND

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  The 
RO attempted to provide this notice in accordance with the 
provisions of 38 C.F.R. § 3.159(b) (2003).  However, that 
regulation was invalidated because it limited the time for 
submitting necessary evidence to 30 days rather than the 
statutorily required period of one year.  38 U.S.C.A. 
§ 5103(b) (West 2002); PVA v. Secretary, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

Regarding the claim for service connection for bilateral 
hearing loss, a VA ear disease examination was conducted in 
February 2002 and a VA audiology examination in March 2002.  
The examination reports contained conflicting opinions 
regarding the etiology of the veteran's hearing loss.  
Specifically, the February 2002 examination report shows that 
the examiner opined that the veteran's had asymmetric hearing 
loss related to explosive noise in service.  However, the 
March 2002 VA examiner stated that it was not likely that his 
hearing loss was caused by noise exposure in the military.  
As a result of the conflicting opinions, the RO sought a 
third opinion, based on a claims file review, to reconcile 
the differing opinions.  Unfortunately, the June 2002 
examiner's opinion consisted of handwritten notations that 
are difficult to read, and do not appear to provide a 
rationale for an opinion. 

In this regard, the Board notes that the duty to assist also 
includes conducting a thorough and contemporaneous 
examination of the veteran when such is necessary to make a 
decision on the claim.  Id.  38 U.S.C.A. § 5103A(d)) (West 
2002).  Given the nature of this case and the conflicting 
medical opinions, the Board concludes that a VA examination 
is warranted to determined the exact nature, extent and 
etiology of the veteran's bilateral hearing loss.  

In addition, in March 2003, the veteran submitted several 
private audiology statements since the case was forwarded to 
the Board, without a waiver of RO consideration.  This 
evidence has not been considered by the RO as is required by 
current law.  38 U.S.C.A. § 7104(a) (West 2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (2003).  

Accordingly, to ensure full compliance with due process 
requirements this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the veteran 
has been provided with a VCAA notice 
letter that complies with the 
requirements of 38 U.S.C.A. § 5103, and 
PVA v. Secretary.

2.  The veteran should be scheduled for 
an ear, nose and throat (ENT) 
examination.  The claims folder must be 
made available to the physician.  Based 
on a review of all pertinent medical 
documentation and history on file, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that current hearing loss 
is due to a disease or injury in service, 
including noise exposure in service).  
The examiner should provide a rationale 
for the opinion. 

2.  The RO should readjudicate the 
veteran's claims in light of all the 
evidence, including that obtained since 
the statements of the case.  

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





